Citation Nr: 1438514	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), claimed as secondary to service-connected PTSD.

2.  Whether new and material evidence has been received to reopen a claim for service connection for ulcerative colitis/Barrett's esophagus, to include as secondary to service-connected PTSD.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability, claimed as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1964 with subsequent Air National Guard service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that, inter alia, denied service connection for GERD.  It is also on appeal from a December 2011 rating decision that reopened and denied claims for service connection for ulcerative colitis/Barrett's esophagus and a left shoulder disability.

The Board notes that regardless of this RO determination reopening the Veteran's claims, it will adjudicate the initial issues of new and material evidence in the first instance, because these initial issues determine the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995). 

This case was previously before the Board in November 2013, when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's GERD was caused or aggravated by his service-connected PTSD.  

2.  An April 2009 rating decision denied service connection for ulcerative colitis, Barrett's esophagus; the Veteran did not submit a substantive appeal for that decision, and it became final.  

3.  Evidence added to the record since the April 2009 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for ulcerative colitis, Barrett's esophagus, and does not raise a reasonable possibility of substantiating that claim.

4.  An April 2009 rating decision denied service connection for a left shoulder disability; the Veteran did not submit a substantive appeal for that decision, and it became final.  

5.  Evidence added to the record since the April 2009 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left shoulder disability, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The Veteran's GERD was not incurred or aggravated as a result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

2.  The April 2009 rating decision that denied service connection for ulcerative colitis, Barrett's esophagus is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the April 2009 rating decision is not new and material, and the claim for service connection for ulcerative colitis, Barrett's esophagus, to include as secondary to service-connected PTSD, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  The April 2009 rating decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002).

5.  Evidence received since the April 2009 rating decision is not new and material, and the claim for service connection for a left shoulder disability, claimed as secondary to service-connected back disability, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

Notice for the Veteran's secondary service connection claim was provided in a November 2009 letter.  Notice for the Veteran's new and material claims, including Kent notice, was provided in a February 2011 letter.  The claims were subsequently readjudicated in a May 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, statements by the Veteran and his witnesses, the transcript of a July 2011 Decision Review Officer hearing and the transcript of a June 2013 video conference hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2014 VA report is adequate to determine the claim of service connection, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and the statements of the Veteran, and provides rationales for the opinion offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Secondary Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his GERD is secondary to PTSD or medicine used to treat PTSD.

The report of the April 2014 VA examination provides the opinion that the Veteran's GERD was not proximately due to, the result of or aggravated by the Veteran's PTSD.  The examiner explained that the diagnosis of PTSD was after the onset of GERD.  GERD was diagnosed in 2008 and PTSD was diagnosed in 2010.  The Veteran had not been on PTSD medication for two years, and the last medicine for PTSD he had been on was Wellbutrin.  Conditions that can increase the risk of GERD were hiatal hernia and smoking.  The Veteran was found to have a small hiatal hernia in 2008.  The Veteran began smoking in his teens and still smoked one pack of cigarettes a day.  

The Board finds that the April 2014 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a thorough review of the medical record.  The examiner explained the opinions with references to the Veteran's post-service medical history, to which she applied her own medical expertise.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges the Veteran's own assertions in support of his claim.  He is competent to testify as to his observable symptoms.  The Board finds that his assertions are credible. 

However, the Veteran's contentions that his GERD was caused or aggravated by his service-connected PTSD, or the medicine used to treat it, do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's GERD was caused or aggravated by service-connected PTSD or the medicine used to treat it) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed symptoms of GERD after the development or treatment of his service-connected PTSD.  However, he is not competent to attribute the coincidence of symptoms occurring after development or treatment of service-connected PTSD as establishing the diagnosis and etiology of his current GERD.  He is not competent to state that his GERD was caused or aggravated by service-connected PTSD, or the treatment of service-connected PTSD.  As such, the Board finds that the Veteran's assertions are outweighed by the April 2014 VA medical opinion. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for GERD, claimed as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The April 2009 rating decision denied service connection for ulcerative colitis/Barrett's esophagus and a left shoulder disability; the Veteran did not submit a substantive appeal for these decisions, and they became final.  

The April 2009 rating decision and a corresponding May 2010 SOC noted that ulcerative colitis/Barrett's esophagus was not a presumptive disability for purposes of radiation exposure.  There was no evidence of a nexus between the Veteran's current ulcerative colitis/Barrett's esophagus and his Air Force active duty or National Guard service.  There was no evidence that the Veteran was exposed to ionizing radiation or asbestos.  Evidence of record at that included the Veteran's service treatment records, service personnel records, lay witness statements, a private medical opinion, VA medical records, private medical records, and the Veteran's own assertions.

The April 2009 rating decision and the May 2010 SOC also noted that there was no evidence of a nexus between any current left shoulder disability and the Veteran's Air Force active duty or National Guard service.  Evidence of record at that included the Veteran's service treatment records, service personnel records, lay witness statements, a private medical opinion, VA medical records, private medical records showing a rotator cuff repair in 2003, and the Veteran's own assertions.  

Evidence received since the April 2009 rating decision and the May 2010 SOC includes additional VA and private medical records.  These medical records are simply negative for any evidence that the Veteran was exposed to ionizing radiation or asbestos during active duty, that his current ulcerative colitis/Barrett's esophagus is related to active duty in any way, or that his ulcerative colitis/Barrett's esophagus was caused or aggravated by service-connected PTSD.  The medical records are also simply negative for any evidence that the Veteran's left shoulder disability was caused or aggravated by his service-connected back disability.

In this regard, the report of the April 2014 VA examination report provides that the Veteran's ulcerative colitis/Barrett's esophagus was not proximately due to, the result of or aggravated by the Veteran's PTSD.  The examiner explained that the diagnosis of PTSD was after the onset of ulcerative colitis/Barrett's esophagus.  Barrett's esophagus was diagnosed in 2001 and PTSD was diagnosed in 2010.  The examiner explained that the exact cause of Barrett's esophagus was not known.  No one was quite sure what triggered ulcerative colitis but there was a consensus as to what did not.  Researchers no longer believed stress was the main cause.  Scientists suspected that genetic makeup might play a contributing role.  In the Veteran's family, his daughter had GERD.  

The report of the April 2014 VA examination also provides that the Veteran's left shoulder disability was not the result of or aggravated by the Veteran's service-connected back disability.  The Veteran's left shoulder was due to a 2011 injury when he stated that he tripped and fell in his own garage, striking the left shoulder against a car.  The Veteran was seen and given the diagnosis of adhesive capsulitis, which was seen on MRI.  

Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Thus, the April 2014 VA examination report does not warrant reopening either of the Veteran's claims.  

Evidence received since the April 2009 rating decision and May 2010 SOC also includes additional contentions by the Veteran, some made during the June 2013 hearing before the undersigned Veterans Law Judge.  The Veteran continues to assert that he has ulcerative colitis/Barrett's esophagus due to active duty or service-connected PTSD, and a left shoulder disability due to his service-connected back disability.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the April 2009 rating decision and May 2010 SOC.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issues in this case of whether the Veteran's ulcerative colitis/Barrett's esophagus is due to active duty or was caused or aggravated by his service-connected PTSD, and whether his left shoulder disability was caused or aggravated by his service-connected back disability, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claims, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claims for service connection for ulcerative colitis/Barrett's esophagus, to include as secondary to service-connected PTSD, or service connection for a left shoulder disability, claimed as secondary to service-connected back disability.  Thus, the evidence received it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claims are not reopened.


ORDER

Service connection for GERD, claimed as secondary to service-connected PTSD, is denied.  

New and material evidence not having been received, the application to reopen a claim for service connection for ulcerative colitis/Barrett's esophagus, to include as secondary to service-connected PTSD, is denied.  

New and material evidence not having been received, the application to reopen a claim for service connection for a left shoulder disability, claimed as secondary to service-connected back disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


